     Case 2:19-cv-02043-JAD-BNW Document 25 Filed 07/08/21 Page 1 of 3



 1   E. BRENT BRYSON, LTD.
     E. BRENT BRYSON, ESQ.
 2   Nevada Bar No. 4933
     3202 w. Charleston Blvd.
 3   Las Vegas, Nevada 89102
     702-364-1234 Telephone
 4   702-364-1442 Facsimile
     ebbesqltd@yahoo.com
 5
     and
 6
     ROBERT M. DRASKOVICH, ESQ.
 7   THE DRASKOVICH LAW GROUP
     Nevada Bar No. 6275
 8   815 S. Casino Center Dr.
     Las Vegas, NV 89101
 9   702-474-4222 Telephone
     702-474-1320 Facsimile
10
     Attorneys for Plaintiff
11
                               UNITED STATES DISTRICT COURT
12
                                      DISTRICT OF NEVADA
13
     SOMMER RICHARDS, individually,        )           Case No.: 2:19-cv-02043-JAD-BNW
14                                         )
                     Plaintiffs,           )
15
                                           )
16   vs.                                   )
                                           )
17   ONDRE WILLS, in his individual and    )                     ECF No. 25
     official capacity; LAS VEGAS          )
18   METROPOLITAN POLICE                   )
     DEPARTMENT; DOE OFFICERS I-X          )
19
     inclusive,; and ROES XI-XX inclusive, )
20                                         )
                     Defendants.           )
21   ____________________________________)
22   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO
23
                      DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
24
                                         (FIRST REQUEST)
25
            Pursuant to LR 7-1, Plaintiff Sommer Richards (“Plaintiff”), by and through her counsel
26
27   of record, E. Brent Bryson, Esq. of the law offices of E. Brent Bryson, Ltd., and Robert M.

28   Draskovich, Esq. of The Draskovich Group, and Defendants Las Vegas Metropolitan Police
     Case 2:19-cv-02043-JAD-BNW Document 25 Filed 07/08/21 Page 2 of 3



 1   Department (“LVMPD”) and Ondre Wills (“collectively “Defendants”), by and through their

 2   attorneys of record, Craig R. Anderson, Esq., of the law offices of Marquis Aurbach Coffing,
 3
     hereby submit their stipulation, request and order extending Plaintiff’s time to respond to
 4
     Defendants’ motion for summary judgment by twenty-eight (28) days, up to and including
 5
     Tuesday, August 10, 2021.
 6
            Defendants’ motion for summary judgment was filed on June 22, 2021. Plaintiff’s
 7

 8   response is therefore due by or on July 13, 2021. The Parties hereby stipulate and agree to

 9   allow Plaintiff an additional twenty-eight (28) days to respond by opposition, up to and
10   including August 10, 2021. In support of this stipulation and request, the Parties state as
11
     follows:
12
            This request for an extension of time is not sought for any improper purpose or other
13
     purposes of delay but because Plaintiff’s Counsel must unexpectedly prepare for a trial that has
14

15   been rescheduled to commence on August 2, 2021, an earlier date as a result of prior COVID

16   related delays. This is the first request to allow Plaintiff additional time to respond. The parties

17   respectfully submit that the reasons set forth above constitute compelling reasons to allow the
18   Plaintiff additional time to respond by opposition to Defendants’ motion for summary judgment.
19
     ///
20
     ///
21
     ///
22

23   ///

24   ///

25   ///
26
     ///
27
     ///
28

                                                      2
     Case 2:19-cv-02043-JAD-BNW Document 25 Filed 07/08/21 Page 3 of 3



 1                                                        Sommer Richards v. Ondre Wills, et al
                                                          Case No.: 2:19-cv-02043
 2
            WHEREFORE, upon agreement by and between the parties, through their respective
 3

 4   counsel, the undersigned counsel requests that this Court grant the parties’ stipulation to extend

 5   time for Plaintiff to respond to Defendants’ motion for summary judgment by an additional
 6   twenty-eight (28) days, up to and including August 10, 2021.
 7
            APPROVED AS TO FORM AND CONTENT this 8th day of July, 2021.
 8
     By:   /s/ Craig R. Anderson                         By:   /s/ E. Brent Bryson
 9         Craig R. Anderson, Esq.                             E. Brent Bryson, Esq.
           MARQUIS AURBACH                                     E. BRENT BRYSON, LTD.
10         COFFING                                             3202 W. Charleston Blvd.
           10001 Park Run Drive                                Las Vegas, NV 89102
11
           Las Vegas, Nevada 89145                             Attorney for Plaintiff
12         Attorney for Defendants

13
            IT IS SO ORDERED:
14
                                            ORDER
            DATED this _____ day of July, 2021.
15

16   IT IS SO ORDERED.

17                                                  _________________________________
                                                  UNITED  STATES
                                                    U.S. District   MAGISTRATE
                                                                  Judge              JUDGE
                                                                        Jennifer A. Dorsey
18
                                                    Dated: July 12, 2021
19

20
21

22

23

24

25

26
27

28

                                                     3
